DETAILED ACTION
	Claims 22-24, 27, 35-42, and 44-52 are pending. Claims 22 and 45-48 have been amended, claim 43 has been canceled, and claims 1-21, 25, 26, and 28-34 were previously canceled, and claims 49-52 have been added.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2021 has been entered.
Information Disclosure Statement
Some of the information disclosure statements filed February 2, 2018 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Foreign Patent Documents WO2012130380, CN101128566, CN101142297, DE2209127, DE2240864, DE2321632, DE233281, DE2450088, DE2637430, DE2853728, EP1170626, EP1498468, EP240379, GB2314839, have not been provided in either the instant application or the parent application 14/008,022.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 37, 48, 49, 51, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27, 37, and 48 recite “up to 15 C atoms”. However, the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) MPEP 2173.05(c).
Claim 37 also recites regarding R31 and R32 and R11, R12, R13 “alkoxyalkyl…radical having 1 to 12 C atoms”. However, an alkoxyalkyl must have at least 2 carbon atoms.
Claims 49, 51, and 52 recite “n” but fail to define said variable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 22-24, 27, 35-38, 40, 41, and 44-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33, and 34 of U.S. Patent No. 9,005,720. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal media and displays thereof comprising polymerizable compounds, the elected species CCOY-3-O2, a tricyclic compound, a 2,3-difluoro-phenyl containing compound, and a bicyclic compound. The LC medium and PSA-VA display of ‘720 comprising a compound of formula I1, a polymerizable compound of formula I*, a compound of formula CY, a compound of formula PY, three compounds of formula ZK, a compound of formula DK, and two compounds of formula T. Formula CY of ‘720 when defined as: R1 is an alkyl having 3 C atoms, a is 2, Zx is –CH2O-, L1 and L2 are F, and R2 is an alkyl having 3 C atoms in which one –CH2- is replaced by –O- encompasses the liquid-crystalline medium and PSA and/or PS-VA display comprising the elected species CCOY-3-O2 of instant claims 22 and 24. Formula T of ‘720, specifically formula T3 when defined as: R is a straight-chain alkyl radical having 1-7 C atoms, (O) is an oxygen atom, and m is 1 to 6 encompasses formula T-2 of instant claim 22 when R is a straight-chain alkyl radical having 1-7 C atoms, (O) is present, and m is 1-6. The polymerizable compound of formula I* of ‘720, specifically formula M2 when defined as: P1 and P2 are polymerizable groups, Sp1 and Sp2 are single bonds, and r is 0 encompasses the polymerizable compound of instant claim 24, specifically 
    PNG
    media_image1.png
    63
    117
    media_image1.png
    Greyscale
, L3 and L4 are F, and R2 is an alkyl having 1 to 6 C atoms encompasses formula IIB of instant claim 27, specifically formula IIB-1 of instant claim 44 when alkyl and alkyl* are alkyl radicals having 1 to 6 C atoms. The first formula ZK of ‘720 when defined as: R3 is alkyl having 3 C atoms, C and D are 
    PNG
    media_image2.png
    66
    136
    media_image2.png
    Greyscale
, Zy is a single bond, and R4 is an alkyl having 1 C atom in which on CH2 group is replaced by –CH=CH- encompasses formula O-16 of instant claims 37 and 41, specifically the first compound shown in instant claims 45 and 50, specifically the first compound of instant claim 49. The second formula ZK of ‘720 when defined as: R3 is alkyl having 1 C atom, C and D are 
    PNG
    media_image3.png
    64
    132
    media_image3.png
    Greyscale
, Zy is a single bond, and R4 is an alkyl having 4 C atoms in which one CH2 is replaced by –CH=CH- encompasses formula B-2 of instant claim 46, specifically formula B-2c of instant claim 47, specifically formula PP-1-2V1 of instant claim 52. The third formula ZK of ‘720 when defined as: R3 and R4 are alkyl having 1 to 12 C atoms, C is 
    PNG
    media_image2.png
    66
    136
    media_image2.png
    Greyscale
, Zy is a single bond, and D is
    PNG
    media_image3.png
    64
    132
    media_image3.png
    Greyscale
 encompasses formula III of 
    PNG
    media_image4.png
    36
    67
    media_image4.png
    Greyscale
. The second formula T of ‘720, specifically formula T5 of ‘720 when R is a straight-chain alkyl radical having 1-7 C atoms, (O) is an oxygen atom, and m is 1 to 6 encompasses formula T-3 of instant claims 37 and 40 when R is a straight-alkyl having 1 to 6 C atoms, (O) is an –O- group, and m is 1-6. Formula DK of ‘720 when defined as: R5 and R6 are alkyl having 1 to 12 C atoms and E and D are 
    PNG
    media_image3.png
    64
    132
    media_image3.png
    Greyscale
 encompasses formula O-16 of instant claims 37 and 48 when R1 and R2 are alkyl radicals having up to 12 C atoms. The claims recite open language “comprising”, therefore it would have been obvious that all defined groups are inclusive of the patented claims, the instant claims may comprise additional compounds such as those in the patent claims, and the PSA-VA display may have any pre-tilt angle such as that instantly claimed. Additionally, patented claims do not recite a photoinitiator, therefore they encompass instant claim 24.
Claims 22-24, 27, 35-38, 40, 41, and 44-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,005,721. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal media and displays thereof comprising polymerizable compounds, the elected species CCOY-3-O2, a tricyclic compound, a 2,3-difluoro-phenyl containing compound, and a bicyclic compound. The LC medium and PSA-VA display of ‘721 comprising a compound of formula I, a polymerizable compound of formula I*, a compound of formula CY, a compound of formula PY, three compounds of 
    PNG
    media_image5.png
    52
    99
    media_image5.png
    Greyscale
, and K is 
    PNG
    media_image6.png
    85
    93
    media_image6.png
    Greyscale
 where L5 and L6 are F encompasses formula T-2 of instant claim 22 when R is a straight-chain alkyl radical having 1-7 C atoms, (O) is present, and m is 1-6. The polymerizable compound of formula I* of ‘721, specifically formula M2 when defined as: P1 and P2 are polymerizable groups, Sp1 and Sp2 are single bonds, and r is 0 encompasses the polymerizable compound of instant claim 24, specifically the polymerizable compound of formula I* of instant claim 20 when Ra and Rb are P or P-Sp- where P is a polymerizable group, A1 is an aromatic fused ring, and m is 0, more specifically it encompasses formulae RM-1 and RM-2 of instant claim 21. Formula I of ‘721, specifically formula I5 when defined as: alkyl and alkyl* are straight-chain alkyl radicals having 1-12 C atoms, (O) is an oxygen atom or a single bond, and L is F encompasses formula O-14 of instant claims 22 and 33 when R1 and R2 are alkyl radicals having 1 to 12 C atoms in which one CH2 group is optionally replaced by –O-. Formula PY of ’721 when defined as: R1 is an alkyl having 1 to 12 C atoms, b is 1, Zy and Zx are single bonds, B is 
    PNG
    media_image1.png
    63
    117
    media_image1.png
    Greyscale
, L3 and L4 are F, and R2 is an alkyl having 1 to 6 C atoms encompasses formula IIB of instant claim 27, specifically formula IIB-1 of 
    PNG
    media_image2.png
    66
    136
    media_image2.png
    Greyscale
, Zy is a single bond, and R4 is an alkyl having 1 C atom in which on CH2 group is replaced by –CH=CH- encompasses formula O-16 of instant claims 37 and 41, specifically the first compound shown in instant claim 45. The second formula ZK of ‘721 when defined as: R3 is alkyl having 1 C atom, C and D are 
    PNG
    media_image3.png
    64
    132
    media_image3.png
    Greyscale
, Zy is a single bond, and R4 is an alkyl having 4 C atoms in which one CH2 is replaced by –CH=CH- encompasses formula B-2 of instant claim 46, specifically formula B-2c of instant claim 47, specifically formula BCH-nm of instant claim 51. The third formula ZK of ‘721, specifically formula ZK5 when defined as: alkyl and alkyl* are alkyl having 1-6 C atoms encompasses formula III of instant claims 37 and 38 when R31 and R32 are straight-chain alkyl having 1 to 12 C atoms, Z3 is a single bond, and A is 
    PNG
    media_image4.png
    36
    67
    media_image4.png
    Greyscale
. The second formula T of ‘721 when R is a straight-chain alkyl radical having 1-7 C atoms, (O) is an oxygen atom, and m is 1 to 6 encompasses formula T-3 of instant claims 37 and 40 when R is a straight-alkyl having 1 to 6 C atoms, (O) is an –O- group, and m is 1-6. Formula DK of ‘721 when defined as: R5 and R6 are alkyl having 1 to 12 C atoms and E and D are 
    PNG
    media_image3.png
    64
    132
    media_image3.png
    Greyscale
 encompasses formula O-16 of instant claims 37 and 48 when R1 and R2 are alkyl radicals having up to 12 C atoms. The claims recite open language “comprising”, therefore it would have been obvious that all defined groups are inclusive of the patented claims, and the PSA-VA display may have any pre-tilt angle .
Claims 22, 23, 27, 28, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,347,002. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal media and displays thereof comprising polymerizable compounds, the elected species CCOY-3-O2, and a 2,3-difluoro-phenyl containing compound. The liquid-crystalline medium of ‘002 comprising a compound of formula I, a compound of formula IIA, a compound of formula IIB, and a compound of formulas T-2 and T-3. Formula IIA of ‘002 when defined as: R2A is an alkyl having 3 C atoms, p is 2, Z2 is –CH2O-, L1 and L2 are F, (O) is present, and v is 2 encompasses the liquid-crystalline medium comprising the elected species CCOY-3-O2 of instant claim 22. Formula T-2 of ‘002 when defined as: R is a straight-chain alkyl radical having 1-7 C atoms and m is 1-6 encompasses formula T-2 of instant claim 22 when R is a straight-chain alkyl radical having 1-7 C atoms, (O) is present, and m is 1-6. Formula IIB of ‘002 when defined as: R2C is an alkyl radical having up to 6 C atoms, L3 and L4 are F, (O) is a single bond, and v is 1 to 6 encompasses formula IIB of instant claim 27, specifically formula IIB-1 of instant claim 44 when alkyl and alkyl* are alkyl radicals having 1 to 6 C atoms. Formula T-3 of ‘002 when defined as: R is a straight-chain alkyl radical having 1-7 C atoms and m is 1-6 encompasses formula T-3 of instant claims 37 and 40 when R is a straight-chain alkyl radical having 1-7 C atoms and m is 1-6. The claims recite open language “comprising”, therefore it would have been obvious that all defined groups are inclusive .
Claims 22-24, 27, 35-42, and 44-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,214,692. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystalline media and PSA and/or PS-VA displays comprising polymerizable compounds, the elected species CCOY-3-O2, bifluoro-terphenyl compound, and several additional compounds. A liquid crystalline medium and PSA and/or PS-VA display of ‘692 comprising a compound of formula I, a compound of formula IIA-28, a compound of formula IIC-1, a compound of formula III, a compound selected from formula L-1 to L-11, a compound selected from formula T-1 to T-21, a compound selected from formula O-1 to O-5 and O-7 to O-17, a bicyclohexyl compound, a compound of formula In, and a polymerizable compound of formula M. Formula IIA-28 of ‘692 when defined as: alkyl is an alkyl radical having 3 C atoms and alkyl* is an alkyl radical having 2 C atoms encompasses the elected species CCOY-3-O2 of instant claim 22. Formula T-2 of ‘692 encompasses formula T-2 of instant claim 22. The polymerizable compound of formula M of ‘692, specifically formula M1 to M3, M10 to M12, M15, M37, and M40 to M44, more specifically formulae RM-1 to RM-43, RM-47 to RM-63, and RM-69 to MR-82 encompasses the polymerizable compound of instant claim 24, specifically the polymerizable compound of formula I* of instant claim 35, mores specifically the polymerizable compounds of formula RM-1 to RM-74 of instant claim 36. Formula II-C1 of ‘692 when defined as: alkyl and alkyl* are straight-.
Claims 22, 23, 27, 37, 40, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,214,691. Although the claims at issue are not identical, they are not patentably both the instant claims and patented claims are directed to liquid crystalline media comprising the elected species CCOY-3-O2, bifluoro-terphenyl compound, and several additional compounds. A liquid crystalline medium of ‘691 comprising a compound of formula I, a compound of formula IIA, a compound of formula IIC, and a compound of formula T-2. Formula IIA of ‘691 when defined as: R2A is an alkyl radical having 3 C atoms, p is 2, Z2 is –CH2O-, L1 and L2 are F, (O) is present and v is 2 encompasses the elected species CCOY-3-O2 of instant claim 22. Formulae T-2 of ‘691 encompass formula T-2 of instant claim 22. Formula I of ‘691 when defined as: R1 and R1* are alkyl radicals having 1 to 15 C atoms, Z1 and Z2 are single bond, and L1-L3 are F encompasses formula T-4 of instant claims 37 and 40 when R is a straight-chain alkyl radical having 1-7 C atoms and m is 1-6. Formula IIB of ‘691 when defined as: R2B is a straight-chain alkyl radical having 1-6 C atoms, q is 1, Z2 and Z2’ are single bonds, L3 and L4 are F, (O) is a single bond or –O-, and v is 1 to 6 encompasses formula IIB of instant claim 27, specifically formulas IIB-1 and IIB-2 of instant claim 44 when alkyl and alkyl* are alkyl radicals having 1 to 6 C atoms. The claims recite open language “comprising”, therefore it would have been obvious that all defined groups are inclusive of the patented claims and the instant claims can comprise additional compounds such as those in the patent claims.
Claims 22-24, 27, 35-37, 40, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,400,169. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystalline media comprising polymerizable compounds, the elected .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24, 27, 35-42, and 44-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernatz et al. (U.S. 7,731,865) as evidenced by Saito (WO2011024666) and Kato et al. (U.S. 2004/0065866). U.S. 2012/0145957 is being used as the English translation for WO2011024666.
Bernatz et al. teaches liquid crystal media comprising polymerizable compounds of for use in displays of the PS or PSA type [abstract] comprising a polymerizable compound of formula I [col 5 lines 40-42] such as the following formula M1:

    PNG
    media_image7.png
    85
    403
    media_image7.png
    Greyscale
[col 83 line 45] which is equivalent to a polymerizable compound of instant claim 24, specifically a polymerizable compound of formula I* of instant claim 35 when Ra and Rb are P which are polymerizable groups, A1 is an aromatic group, m is 1, Z1 is a single bond, and A2 is an aromatic group, more specifically a polymerizable group represented by formula RM-1 of instant claim 36. Bernatz et al. also teaches in a further preferred embodiment, the liquid crystalline medium does not comprise a polymerization initiator [col 18 lines claim 24). Bernatz et al. further teaches the liquid crystalline medium additionally comprises one or more compound selected from the following formulae [col 24 lines 14-16]:

    PNG
    media_image8.png
    196
    339
    media_image8.png
    Greyscale
[col 24 line 20] wherein a is 1 or 2, b is 0 or 1, R1 and R2 each, independently of one another, alkyl having 1 to 12 C atoms, in which, in addition, one or two non-adjacent CH2 groups may be replaced by --O--, --CH=CH--, --CO--, --OCO-- or --COO-- in such a way that O atoms are not linked directly to one another, Zx and Zy each, independently of one another, --CH2CH2--, --CH=CH--, --CF2O--, --OCF2--, --CH2O--, --OCH2--, --COO--, --OCO--, --C2F4--, --CF=CF--, --CH--CHCH2O-- or a single bond, L1-4 each, independently of one another, F, Cl, OCF3, CF3, CH3, CH2F, or CHF2 [col 24 lines 35-59]. For formula CY, when R1 is an alkyl having 3 C atoms, a is 2, Zx is –CH2O-, L1 and L2 are F, and R2 is an alkyl having 3 C atoms in which one –CH2- is replaced by –O- it is equivalent to the elected species CCOY-3-O2 of instant claim 22. Although Bernatz et al. does not teach a specific example of Applicant’s elected species, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a compound based on the substitution of groups considered equally suitable for the sought invention. See MPEP 2144.06. The teachings of Bernatz et al. would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness 

    PNG
    media_image9.png
    114
    339
    media_image9.png
    Greyscale
[col 36 line 30] wherein R is a straight-chain alkyl radical having 1-7 C atoms, (O) is present, and m is 1 to 6 [col 38 lines 37-40] which is equivalent to formula T-2 of instant claim 22 when R is a straight-chain alkyl radical having 1-7 C atoms, (O) is present, and m is 1-6. Although Bernatz et al. does not teach a specific example of the above compounds together in a composition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a composition based on the combination of known equivalents. See MPEP 2144.06. The teachings of Bernatz et al. would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in combining the above known liquid crystal compounds and arrive at the instantly claimed invention through routine experimentation with a reasonable expectation of success. Specifically, with an expectation of an increase in the absolute value of the dielectric anisotropy and an increase in the maximum temperature as claim 24).
	With regard to claim 23, Bernatz et al. teaches the liquid-crystal mixture preferably has a nematic phase range of at least 80 K, particularly preferably at least 100 K, and a rotational viscosity of not greater than 250 mPas, preferably not greater than 200 mPas, at 20°C. Liquid crystalline media according to the invention for use in displays of the VA type have a negative dielectric anisotropy Δε, preferably of about -0.5 to -7.5, in particular of about -2.5 to -5.5, at 20°C and 1 kHz. The birefringence Δn in 
With regard to claims 27 and 44, Bernatz et al. teaches the above formula PY, which is preferably selected from the following sub-formula PY1 [col 27 lines 29-30]:

    PNG
    media_image10.png
    97
    309
    media_image10.png
    Greyscale
[col 27 line 35] wherein alkyl and alkyl* are straight-chain alkyl radicals having 1-6 C atoms [col 28 lines 65-67] which is equivalent 
With regard to claims 37 and 38, Bernatz et al. teaches the liquid crystalline medium additionally comprises one or more compounds of formula ZK [col 29 lines 1-5] preferably selected from sub-formulae ZK1 to ZK6 [col 29 lines 42-43] such as the following formula ZK3:

    PNG
    media_image11.png
    65
    311
    media_image11.png
    Greyscale
 [col 29 line 55] wherein alkyl and alkyl * are straight-chain alkyl radicals having 1-6 C atoms [col 30 lines 10-12] which is equivalent to formula III of instant claims 37 and 38 when R31 and R32 are straight-chain alkyl radicals having 1 to 6 C atoms, Z3 is a single bond, and A is 
    PNG
    media_image4.png
    36
    67
    media_image4.png
    Greyscale
. 
With regard to claims 37 and 39, Bernatz et al. teaches the liquid crystalline media additionally comprises one or more compounds which contain a tetrahydronaphthyl or naphthyl unit such as the compounds selected from formulae N1 to N10 [col 42 line 1-col 43 line 15] such as the following formula N7:

    PNG
    media_image12.png
    119
    317
    media_image12.png
    Greyscale
[col 42 line 55] wherein R10 and R11 are preferably straight-chain alkyl [col 43 lines 18-20] which is equivalent to formula L-10 of instant claims 37 and 39 when R1 and R2 are alkyl radicals having up to 15 C atoms. 
With regard to claims 37 and 40, Bernatz et al. teaches the liquid crystalline medium additionally comprises one or more compounds selected from formulae G1 to 

    PNG
    media_image13.png
    91
    310
    media_image13.png
    Greyscale
[col 33 line 20] wherein alkyl denotes C1-6 alkyl and X denotes F [col 33 lines 45-48] which is equivalent to formula T-1 of instant claims 37 and 40 when R is a straight-chain alkyl radical having 1-6 C atoms.
With regard to claims 37, 41, 48, and 51, Bernatz et al. teaches the liquid crystalline medium additionally comprises one or more compound of formula DK [col 30 lines 14-16] preferably selected from sub-formulae DK1 to DK8 [col 30 line 49-col 31 line 30] such as the following formula DK3:

    PNG
    media_image14.png
    77
    308
    media_image14.png
    Greyscale
 [col 30 line 65] wherein alkyl and alkyl * are straight-chain alkyl radicals having 1-6 C atoms [col 31 lines 33-35] which is equivalent to formula O-15 of instant claims 37, 41, and 48 when R1 and R2 are alkyl radicals having 1 to 6 C atoms which are unsubstituted, specifically formula BCH-nm of instant claim 51 when n and m are 1-6.
With regard to claims 37 and 42, Bernatz et al. teaches the liquid crystalline medium additionally comprises one or more compound of formula FI [col 39 lines 53-55] and particularly preferred compounds are selected from sub-formulae FI1 to FI8 [col 40 line 37-col 41 line 25] with particular preference given to compounds of formulae FI1, FI2 and FI3 [col 41 lines 33-35] such as the following formula FI1:

    PNG
    media_image15.png
    107
    276
    media_image15.png
    Greyscale
[col 40 line 40] wherein R7 preferably denotes straight-chain alkyl [col 41 line 32] which is equivalent to formula In of instant claims 37 and 42 when R11 is a straight-chain alkyl radical having 1-5 C atoms, i is 0, and R12 and R13 are hydrogen.
	With regard to claims 45-47, 49, 50, and 52, Bernatz et al. teaches in liquid crystalline media for use in PSA-VA displays, the low-molecular weight component preferably comprises one or more alkenyl compounds of the formulae A and/or B [col 19 lines 34-37] and very particularly preferred compounds of the formula A are selected from the following sub-formulae A1a and A3a [col 23 lines 6-7]:

    PNG
    media_image16.png
    166
    321
    media_image16.png
    Greyscale
[col 23 lines 10-20] wherein m is 3 for A1a and m is 1 for A3a, Rb1 is CH3, and i is 2 [col 24 lines 1-2] wherein formula A1a is equivalent to formula CC-n-V in instant claim 49, specifically the first formula shown in claims 45 and 50 and formula A3a is equivalent to formula B-2 of instant claim 46, specifically formula B-2c of instant claim 47, specifically formula PP-1-2V1 of instant claim 52. 


Claims 22-24, 27, 35-42, and 44-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bremer et al. (U.S. 7,807,068) as evidenced by Saito (WO2011024666) and Kato et al. (U.S. 2004/0065866). U.S. 2012/0145957 is being used as the English translation for WO2011024666.
Bremer et al. teaches an LC medium comprising a polymerizable component A) comprising one or more polymerizable compounds of the formula I, and a liquid-crystalline component B), also referred to below as "LC host mixture", comprising one or more, preferably two or more, low-molecular-weight (i.e. monomeric or unpolymerized) compounds [col 4 lines 42-50] for use in LC displays of the PS and PSA type [abstract] (claim 24) with a specific example of polymerizable compound of formula I is the following compound (A):

    PNG
    media_image17.png
    151
    331
    media_image17.png
    Greyscale
[col 92 line 20] which is equivalent to a polymerizable compound of instant claim 24, specifically the polymerizable compound of formula I* of instant claim 35 when Ra and Rb are P which is a polymerizable group, A1 is an aromatic group polysubstituted by L which is F, m is 1, Z1 is a single bond, and A2 is an aromatic group polysubstituted by L which is F, more specifically formula RM-14 of instant claim 36. Bremer et al. also teaches in a further preferred embodiment, the LC medium does not comprise a polymerization initiator [col 15 lines 52-53] (claim 24). Bremer et al. further teaches the LC medium comprises one or more compound selected from the following formulae [col 28 lines 19-20]:

    PNG
    media_image18.png
    196
    320
    media_image18.png
    Greyscale
 [col 28 line 25] wherein a is 1 or 2, b is 0 or 1, R1 and R2 each, independently of one another, alkyl having 1 to 12 C atoms, in which, in addition, one or two non-adjacent CH2 groups may be replaced by --O--, --CH=CH--, --CO--, --OCO-- or --COO-- in such a way that O atoms are not linked directly to one another, preferably alkyl or alkoxy having 1 to 6 C atoms, Zx and Zy each, independently of one another, --CH2CH2--, --CH=CH--, --CF2O--, --OCF2--, --CH2O--, --OCH2--, --COO--, --OCO--, --C2F4--, --CF=CF--, --CH--CHCH2O-- or a single bond, L1-4 each, independently of one another, F, Cl, OCF3, CF3, CH3, CH2F, or CHF2 [col 28 lines 38-65]. For formula CY, when R1 is an alkyl having 3 C atoms, a is 2, Zx is –CH2O-, L1 and L2 are F, and R2 is an alkyl having 3 C atoms in which one –CH2- is replaced by –O- it is equivalent to the elected species CCOY-3-O2 of instant claim 22. Although Bremer et al. does not teach a specific example of Applicant’s elected species, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a compound based on the substitution of groups considered equally suitable for the sought invention. See MPEP 2144.06. The teachings of Bremer et al. would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting a linking group –CH2O- for the single bond in compound CCY-3-O2 seen in Mixture Example N1 [col 94 lines 1-20] and arrive at the instantly claimed invention through routine experimentation with a 

    PNG
    media_image19.png
    105
    326
    media_image19.png
    Greyscale
[col 44 line 10] wherein R is a straight-chain alkyl radical having 1-7 C atoms, (O) is –O-, and m is 1 to 6 [col 46 lines 23-26] which is equivalent to formula T-2 of instant claim 22 when R is a straight-chain alkyl radical having 1-7 C atoms, (O) is present, and m is 1-6. Although Bremer et al. does not teach a specific example of the above compounds together, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a composition based on the combination of known equivalents. See MPEP 2144.06. The teachings of Bremer et al. would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in combining the above known liquid crystal compounds and arrive at the instantly claimed invention through routine experimentation with a reasonable expectation of success. Specifically, with an expectation of an increase in the absolute value of the dielectric anisotropy and an increase in the maximum temperature as evidenced by Saito [0025] and [0040] for the compound of Bremer’s formula CY (Applicant’s elected species) as well as for expanding the nematic range, lowering the threshold voltage, and increasing the refractive index anisotropy as evidenced by Kato et al. [0060] for the claim 24).
With regard to claim 23, Bremer et al. teaches the liquid-crystal mixture preferably has a nematic phase range of at least 80 K, particularly preferably at least 100 K, and a rotational viscosity of not greater than 250 mPas, preferably not greater than 200 mPas, at 20°C. LC media according to the invention for use in displays of the VA type have a negative dielectric anisotropy Δε, preferably of about -0.5 to -7.5, in particular of about -2.5 to -5.5, at 20°C and 1 kHz. The birefringence Δn in LC media according to the invention for use in displays of the VA type is preferably less than 0.16, particularly preferably between 0.06 and 0.14, in particular between 0.07 and 0.12 [col 57 lines 27-41] which overlap with and/or are within the claimed ranges of ≤ 165 mPa·s, 
With regard to claims 27 and 44, Bremer et al. teaches the above formula PY is preferably selected from the following sub-formula PY1 [col 31 lines 66-67]:

    PNG
    media_image20.png
    93
    296
    media_image20.png
    Greyscale
[col 32 line 1] wherein alkyl and alkyl* are straight-chain alkyl radicals having 1-6 C atoms [col 33 lines 60-61] which is equivalent to formula IIB of instant claims 27, specifically formula IIB-11 of instant claim 44 when alkyl and alkyl* are straight-chain alkyl radicals having 1-6 C atoms. 
With regard to claims 37 and 38, Bremer et al. teaches the LC medium additionally comprises one or more compounds of formula ZK [col 34 lines 1-5] 

    PNG
    media_image11.png
    65
    311
    media_image11.png
    Greyscale
 [col 40 line 10] wherein alkyl and alkyl * are straight-chain alkyl radicals having 1-6 C atoms [col 30 lines 10-12] which is equivalent to formula III of instant claims 37 and 38 when R31 and R32 are straight-chain alkyl radicals having 1 to 6 C atoms, Z3 is a single bond, and A is 
    PNG
    media_image4.png
    36
    67
    media_image4.png
    Greyscale
. 
With regard to claims 37 and 39, Bremer et al. teaches the LC medium additionally comprises one or more compounds of formula LY [col 37 lines 22-23] preferably selected from sub-formulae LY1 to LY18 [col 38 line 11-39 line 50] such as the following formula LY1:

    PNG
    media_image21.png
    111
    358
    media_image21.png
    Greyscale
 [col 38 line 15] wherein R1 preferably denotes straight-chain alkyl, v is 1 to 6, and (O) is a single bond or –O- [col 39 lines 58-61] which is equivalent to formula L-1 of instant claims 37 and 39 when R1 is an alkyl radical having up to 15 C atoms and R2 is an alkyl radical having 1 to 6 C atoms in which one CH2 group is optionally replaced by –O-. 
With regard to claims 37 and 40, Bremer et al. teaches the LC medium additionally comprises one or more compounds selected from formulae G1 to G4 [col 39 line 66-col 40 line 25] and particular preference is given to compounds of the following formula G1 in which X denotes F [col 40 lines 30-32]:

    PNG
    media_image13.png
    91
    310
    media_image13.png
    Greyscale
[col 40 line 1] wherein alkyl denotes C1-6 alkyl and X denotes F [col 40 lines 28-32] which is equivalent to formula T-1 of instant claims 37 and 40 when R is a straight-chain alkyl radical having 1-6 C atoms. 
With regard to claims 37, 41, 48, and 51, Bremer et al. teaches the LC medium additionally comprises one or more compound of formula DK [col 35 lines 53-54] preferably selected from sub-formulae DK1 to DK8 [col 36 lines 21-22] such as the following formula DK4:

    PNG
    media_image22.png
    77
    328
    media_image22.png
    Greyscale
 [col 36 line 40] wherein alkyl and alkyl * are straight-chain alkyl radicals having 1-6 C atoms [col 37 lines 14-15] which is equivalent to formula O-15 of instant claims 37, 41, and 48 when R1 and R2 are alkyl radicals having 1 to 6 C atoms which are unsubstituted, specifically formula BCH-nm of instant claim 51 when n and m are 1-6.
 With regard to claims 27 and 42, Bremer et al. teaches the LC medium additionally comprises one or more compound of formula FI [col 47 lines 45-46] and particularly preferred compounds are selected from sub-formulae FI1 to FI8 [col 48 line 36-col 49 line 10] with particular preference given to compounds of formulae FI1, FI2 and FI3 [col 49 lines 19-20] such as the following formula FI1:

    PNG
    media_image15.png
    107
    276
    media_image15.png
    Greyscale
[col 48 line 30] wherein R7  preferably denotes straight-chain alkyl [col 49 lines 18-19] which is equivalent to formula In of instant claims 27 and 42 when R11 is a straight-chain alkyl radical having 1-5 C atoms, i is 0, and R12 and R13 are hydrogen.
	With regard to claims 45, 49, and 50, Bremer et al. teaches the LC medium additionally comprises one or more compound of formula ZK [col 34 lines 1-2] preferably selected from sub-formulae ZK1 to ZK10 [col 34 lines 66-67] such as the following formula ZK3:

    PNG
    media_image23.png
    68
    297
    media_image23.png
    Greyscale
[col 35 line 10] wherein alkyl is a straight-chain alkyl having 3 C atoms and alkenyl is a straight chain alkenyl having 2 C atoms [col 35 lines 46-49] which is equivalent to formula CC-n-V of instant claim 49, specifically the first formula shown in claims 45 and 50.
	With regard to claims 46, 47, and 52, Bremer et al. teaches the LC medium additionally comprises one or more biphenyl compounds of the formulae B1 to B3 [col 42 lines 20-21] particularly preferably the following formula B2c [col 43 lines 12-14]:

    PNG
    media_image24.png
    94
    314
    media_image24.png
    Greyscale
[col 43 line 1] which is equivalent to formula B-2 of instant claim 46, specifically formula B-2c of instant claim 47, specifically formula PP-1-2V1 of instant claim 52.
Claims 22-24, 27, 35-42, and 44-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klasen-Memmer et al. (U.S. 7,582,337) as evidenced by Saito (WO2011024666) and Kato et al. (U.S. 2004/0065866). U.S. 2012/0145957 is being used as the English translation for WO2011024666.
Klasen-Memmer et al. teaches a liquid-crystalline medium based on a mixture of polar compounds, which contains at least one compound of formula I [abstract].
Klasen-Memmer et al. also teaches the liquid crystalline medium additionally comprises one or more compounds of the following formulae IIA and/or IIB [col 7 lines 23-35]:

    PNG
    media_image25.png
    562
    337
    media_image25.png
    Greyscale
 [col 7lines 25-63]. For formula IIA, when R2 is an alkyl having 3 C atoms, p is 2, A is 
    PNG
    media_image26.png
    51
    109
    media_image26.png
    Greyscale
, Z2 is –CH2O-, L1 and L2 are F, and v is 2 it is equivalent to the elected species CCOY-3-O2 of instant claim 22. Although Klasen-Memmer et al. does not teach a specific example of Applicant’s elected species, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a compound based on the substitution of groups considered equally suitable for the sought invention. See MPEP 2144.06. The teachings of Klasen-Memmer et al. would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting a linking group –CH2O- for the single bond as well as remove a CH2 group from the right 

    PNG
    media_image27.png
    96
    277
    media_image27.png
    Greyscale
 [col 17 line 55] wherein R is alkyl having 1 to 6 C atoms [col 19 lines 48-49], (O) is present, and m is 1-6 [col 17 line 12] which is equivalent to formula T-2 of instant claim 22 when R is a straight-chain alkyl radical having 1-6 C atoms, (O) is present, and m is 1-6. Although Klasen-Memmer et al. does not teach a specific example of the above compounds together, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a composition based on the combination of known equivalents. See MPEP 2144.06. The teachings of Klasen-Memmer et al. would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in combining the above known liquid crystal compounds and arrive at the instantly claimed invention through routine experimentation with a reasonable expectation of success. Specifically, with an expectation of an increase in the absolute value of the dielectric anisotropy and an increase in the maximum temperature as evidenced by 
With regard to claim 23, Klasen-Memmer et al. teaches the mixtures according to the invention exhibit very broad nematic phase ranges with clearing points ≥65°C., very favourable values for the capacitive threshold (threshold voltage), relatively high values for the (voltage) holding ratio and at the same time very good low-temperature stabilities at -30°C and -40°C [col 4 lines 45-49] which overlap the instantly claimed ranges of a clearing point ≥ 70°C and low-temperature stability at -20°C and -30°C. Klasen-Memmer et al. further teaches the liquid-crystal mixture according to the invention has a Δε of about -0.5 to -7.0, in particular of about -2.0 to -4.0, where Δε denotes the dielectric anisotropy. The rotational viscosity γ1 is preferably <150 mPas, in particular <130 mPas. The birefringence Δn in the liquid-crystal mixture is generally ≤0.13, preferably 
With regard to claims 24, 35, and 36, Klasen-Memmer et al. teaches polymerizable compounds, so-called reactive mesogens (RMs), for example as disclosed in U.S. Pat. No. 6,861,107, may furthermore be added to the mixtures according to the invention in concentrations of preferably 0.1-5% by weight, particularly preferably 0.2-2%, based on the mixture. Mixtures of this type can be used for so-called polymer-stabilized VA modes, in which polymerization of the reactive mesogens is intended to take place in the liquid-crystalline mixture [col 28 lines 41-49]. U.S. Pat. 6,861,107 is incorporated by reference and teaches the following polymerizable compound A:

    PNG
    media_image28.png
    61
    341
    media_image28.png
    Greyscale
[col 14 line 55] which is equivalent to a polymerizable compound of instant claim 24, specifically a polymerizable compound of formula I* of instant claim 35 when Ra and Rb are P which are polymerizable groups, A1 is an aromatic group, m is 1, Z1 is a single bond, and A2 is an aromatic group, more specifically a polymerizable group represented by formula RM-1 of instant claim 36. 
With regard to claims 27 and 44, Klasen-Memmer et al. teaches the above formula IIB is preferably selected from the following formula IIB-1 [col 10 lines 31-32]:

    PNG
    media_image29.png
    103
    315
    media_image29.png
    Greyscale
 [col 10 line 40] wherein R2 is preferably CH3 [col 11 lines 20-24], (O) is present, and v is 1 to 6 [col 7 line 63] which is equivalent to formula IIB of instant claim 27, specifically formula IIA-8 of instant claim 44 when alkyl and alkyl* are straight-chain alkyl radicals having 1 to 6 C atoms.
With regard to claims 37 and 38, Klasen-Memmer et al. teaches the liquid crystalline medium additionally comprises one or more compounds of formula III [col 11 lines 28-29] preferably selected from sub-formulae IIIa to IIIo [col 12 lines 50-52] such as the following formula IIIc:

    PNG
    media_image30.png
    68
    312
    media_image30.png
    Greyscale
 [col 12 line 65] wherein alkyl and alkyl * are straight-chain alkyl radicals having 1-6 C atoms [col 13 lines 60-62] which is equivalent to formula III of instant claims 37 and 38 when R31 and R32 are straight-chain alkyl radicals having 1 to 6 C atoms, Z3 is a single bond, and A is 
    PNG
    media_image4.png
    36
    67
    media_image4.png
    Greyscale
.


    PNG
    media_image31.png
    120
    320
    media_image31.png
    Greyscale
[col 5 line 30] wherein alkyl and alkyl* are straight-chain alkyl radicals having 1-6 C atoms [col 7 lines 19-20] which is equivalent to formula L-10 of instant claims 37 and 39 when R1 and R2 are alkyl radicals having up to 15 C atoms.
With regard to claims 37 and 40, Klasen-Memmer et al. teaches the liquid crystalline medium additionally comprises one or more compounds selected from formulae T-1 to T-22 [col 17 lines 31-32] with particular preference given to compounds of the following formula T-1 [col 19 lines 56-57]:

    PNG
    media_image32.png
    97
    311
    media_image32.png
    Greyscale
 [col 17 line 35] wherein R denotes alkyl having 1 or 2 to 6 C atoms [col 19 lines 48-49] which is equivalent to formula T-1 of instant claims 37 and 40 when R is a straight-chain alkyl radical having 1-6 C atoms. 
With regard to claims 37, 41, 48, and 51, Klasen-Memmer et al. teaches the liquid crystalline medium additionally comprises one or more compounds of the formulae III [col 11 lines 28-29] preferably at least one compound of the formulae IIIa to IIIo [col 12 lines 50-52] such as the following formula IIIg:

    PNG
    media_image33.png
    66
    316
    media_image33.png
    Greyscale
[col 13 line 15] wherein alkyl and alkyl* are straight-chain alkyl radicals having 1-6 C atoms [col 13 lines 61-63] which is equivalent to formula O-15 of instant claims 37, 41, and 48 when R1 and R2 are alkyl radicals having 1 to 6 C atoms which are unsubstituted, specifically formula BCH-nm of instant claim 51 when n and m are 1-6.
With regard to claims 37 and 42, Klasen-Memmer et al. further teaches the liquid crystalline medium additionally comprises one or more compounds of formulae:

    PNG
    media_image34.png
    177
    232
    media_image34.png
    Greyscale
[col 26 line 30] wherein R31 and R32 are alkyl or alkenyl radical having up to 15 C atoms [col 1 lines 15-16], R33 is CH3, C2H5 or n-C3H7 and q is 1 or 2 [col 26 line 49] which are equivalent to formula In of instant claims 37 and 42 when R11 is a straight-chain alkyl or alkenyl radical having 1-5 C atoms, i is 0 or 1, I is 
    PNG
    media_image35.png
    45
    79
    media_image35.png
    Greyscale
, R12 is hydrogen or straight-chain alkyl having 1-3 C atoms, and R13 is halogen or hydrogen.
	With regard to claims 45, 49, and 50, Klasen-Memmer et al. teaches the liquid crystalline medium additionally comprises one or more compounds of the formulae III [col 11 lines 28-29] preferably at least one compound of the formulae IIIe [col 14 lines 17-19] particularly preferred is the following [col 14 lines 6-7]:

    PNG
    media_image36.png
    82
    267
    media_image36.png
    Greyscale
 [col 14 line 25] wherein n is 3 and Rc is H or CH3 [col 14 line 16] which is equivalent to both formulae CC-n-V and CC-n-V1 of instant claim 49 respectively, specifically both formulae shown in instant claims 45 and 50.
	With regard to claims 46, 47, and 52, Klasen-Memmer et al. teaches the liquid-crystalline medium additionally comprises one or more biphenyls of the formulae B-1 to B-3 [col 19 lines 66-67] particularly preferred is the following formula B-2c [col 20 lines 53-55]:

    PNG
    media_image37.png
    92
    323
    media_image37.png
    Greyscale
[col 20 line 45] which is equivalent to formula B-2 of instant claim 46, specifically formula B-2c of instant claim 47, specifically formula PP-1-2V1 of instant claim 52.
Claims 22, 23, 27, 37, 38, 40, 41, and 44-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klasen-Memmer et al. (U.S. 2003/0222245) as evidenced by Saito (WO2011024666) and Kato et al. (U.S. 2004/0065866). U.S. 2012/0145957 is being used as the English translation for WO2011024666.
	Klasen-Memmer et al. teaches a nematic liquid-crystal media which comprises a) a dielectrically negative liquid-crystalline component A comprising one or more compounds of the formula I, and b) a further dielectrically negative liquid-crystalline component B, and optionally c) a dielectrically neutral liquid-crystalline component C, and optionally d) a dielectrically positive liquid-crystalline component D, wherein said media is used in liquid-crystal displays [abstract] wherein component B very particularly 

    PNG
    media_image38.png
    102
    311
    media_image38.png
    Greyscale
[0089] wherein R21 is preferably n-alkyl having from 3 carbon atoms, m is 1, and R22 is preferably n-alkoxy having from 2 carbos atoms [0091-0094] which is equivalent to the elected species CCOY-3-O2 of instant claim 22. Although Klasen-Memmer et al. does not teach a specific example of Applicant’s elected species, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a compound based on the substitution of groups considered equally suitable for the sought invention. See MPEP 2144.06. The teachings of Klasen-Memmer et al. would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting a linking group –CH2O- for the single bond in compound CCP-302FF seen in Example 16 [0239] and arrive at the instantly claimed invention through routine experimentation with a reasonable expectation of success. Specifically, with an expectation of an increase in the absolute value of the dielectric anisotropy and an increase in the maximum temperature as evidenced by Saito [0025] and [0040]. Klasen-Memmer et al. further teaches the compounds of formula I are particularly preferably selected from the group consisting of the compounds of the formulae I-2a, I-2c, I-3a and I-3c [0078] wherein formula I-3a is the following:

    PNG
    media_image39.png
    90
    297
    media_image39.png
    Greyscale
[0078] wherein R11 is preferably alkyl having from 1 to 7 carbon atoms and R12 is preferably alkoxy having from 1 to 7 carbon atoms [0080] which is equivalent to formula T-2 of instant claim 22 when R is a straight-chain alkyl radical having 1-6 C atoms, (O) is present, and m is 1-6. Although Klasen-Memmer et al. does not teach a specific example of the above compounds together, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a composition based on the combination of known equivalents. See MPEP 2144.06. The teachings of Klasen-Memmer et al. would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in combining the above known liquid crystal compounds and arrive at the instantly claimed invention through routine experimentation with a reasonable expectation of success. Specifically, with an expectation of an increase in the absolute value of the dielectric anisotropy and an increase in the maximum temperature as evidenced by Saito [0025] and [0040] for the compound of Klasen-Memmer’s formula II-2 (Applicant’s elected species) as well as for expanding the nematic range, lowering the threshold voltage, and increasing the refractive index anisotropy as evidenced by Kato et al. [0060] for the compound of Klasen-Memmer’s formula I-3a (Applicant’s formula T-2). Klasen-Memmer et al. also teaches without further elaboration, it is believed that one skilled in the art can, using the preceding description, utilize the present invention to its fullest extent.  The preceding preferred specific embodiments are, therefore, to be construed as merely illustrative, and not limitative of the remainder of the disclosure in 
	With regard to claim 23, Klasen-Memmer et al. teaches the liquid-crystal medium according to the invention preferably have nematic phases particularly preferably from -30°C to 80°C [0156] which is within the range of a clearing point of ≥ 70°C and low-temperature stability at -30°C of instant claim 23. Klasen-Memmer et al. also teaches the liquid-crystal media according to the invention have low values for the threshold voltage very particularly preferably less than or equal to 1.85 V [0159] which is within the range of 1.7 C to 3.0 V of instant claim 23. Klasen-Memmer et al. further teaches a birefringence (optical anisotropy) of 0.15 or less and a rotational viscosity of 155 mPa·s or less [0166] which are within the claimed ranges of 0.07 to 0.16 and ≤ 165 mPa·s respectively of instant claim 23. Klasen-Memmer et al. also teaches the example compositions have dielectric anisotropy values ranging from -2.5 to -5.0 [0200-0265] which are within the claimed range of -0.5 to -8.0 of instant claim 23. Klasen-Memmer et al. does not teaches a voltage holding ratio (VHR). However, the composition described above of Klasen-Memmer et al. is the same as instantly claimed, therefore it is expected to have the same properties such as the instantly claimed VHR of 97.6% or more, absent any evidence to the contrary.


    PNG
    media_image40.png
    86
    292
    media_image40.png
    Greyscale
 

    PNG
    media_image41.png
    87
    292
    media_image41.png
    Greyscale
 [0078] wherein R11 is preferably alkyl having from 1 to 7 carbon atoms and R12 is preferably alkyl having from 1 to 7 carbon atoms [0080]. Formula I-2a is equivalent to formula IIC of instant claim 27, specifically formula IIC-1 of instant claim 44 when alkyl and alkyl* are straight-chain alkyl radicals having 1-6 C atoms. Formula I-3c is equivalent to formula T-4 of instant claims 37 and 40 when R is a straight-chain alkyl radical having 1-7 C atoms, (O) is optional, and m is 1-6.
	With regard to claims 37, 38, 45, and 48-51, Klasen-Memmer et al. teaches component C very particularly preferably virtually completely consists of one or more compounds of the formula IV [0112] especially preferably comprises one or more compounds selected from the group consisting of the compounds of the formulae IV-1a to IV-1d, IV-1e, IV-2a to IV-2e and IV-3a to IV-3c [0115] wherein formulae IV-1c, IV-1e, and IV-2e are the following:

    PNG
    media_image42.png
    74
    304
    media_image42.png
    Greyscale
[0115] wherein n is 3 and o is 0 [0116]

    PNG
    media_image43.png
    62
    261
    media_image43.png
    Greyscale
 and 

    PNG
    media_image44.png
    62
    296
    media_image44.png
    Greyscale
[0116] wherein R41 and R42 are preferably n-alkyl having from 1 to 5 carbon atoms [0117]. Formula IV-1c is equivalent to formula CC-n-V of instant claim 49, specifically the first formula shown in instant claims 45 and 50. Formula IV-1e is equivalent to formula III of instant claims 37 and 38 when R31 and R32 are straight-chain alkyl radicals having 1 to 5 C atoms, Z3 is a single bond, and A is 
    PNG
    media_image4.png
    36
    67
    media_image4.png
    Greyscale
. Formula IV-2e is equivalent to formula O-15 of instant claims 37, 41, and 48 when R1 and R2 are alkyl radicals having 1 to 5 C atoms which are unsubstituted, specifically formula BCH-nm of instant claim 51 when n and m are 1-5.
	With regard to claims 46, 47, and 52, Klasen-Memmer et al. teaches the liquid-crystal media according to the invention preferably comprise three or more, particularly preferably four or more and very particularly preferably five or more, compounds selected from the formulae from Table B [0195] which includes the following formula PP-k-nVm:

    PNG
    media_image45.png
    79
    337
    media_image45.png
    Greyscale
[page 26] such as compound PP-1-2V1 seen in Example 3 [0207] which is equivalent to formula B-2 of instant claim 46, specifically formula B-2c of instant claim 47, specifically formula PP-1-2V1 of instant claim 52.
Claims 24, 35, and 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klasen-Memmer et al. (U.S. 2003/0222245) as applied to claim 22 above, and further in view of Bernatz et al. (U.S. 7,731,865).
	With regard to claims 24, 35, and 36, Klasen-Memmer et al. teaches the above liquid crystal media but does not teach a PS-VA or PSA display having a low pre-tilt able of ≤ 85° and a polymerizable reactive mesogen compound, specifically a compound of formula I*, more specifically a compound of formulae RM-1 to RM-74.
However, Bernatz et al. teaches liquid crystal media comprising polymerizable compounds of for use in displays of the PS or PSA type [abstract] comprising a polymerizable compound of formula I [col 5 lines 40-42] such as the following formula M1:

    PNG
    media_image7.png
    85
    403
    media_image7.png
    Greyscale
[col 83 line 45] which is equivalent to a polymerizable reactive mesogen compound of instant claim 24, specifically a polymerizable compound of formula I* of instant claim 35 when Ra and Rb are P which are polymerizable groups, A1 is an aromatic group, m is 1, Z1 is a single bond, and A2 is an aromatic group, more specifically a polymerizable group represented by formula RM-1 of instant claim 36. Bernatz et al. also teaches in a further preferred embodiment, the liquid crystalline medium does not comprise a polymerization initiator [col 18 lines 46-48] (claim 24). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, it would have been obvious to one of ordinary skill in the art at the time the .
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klasen-Memmer et al. (U.S. 2003/0222245) as applied to claim 22 above, and further in view of Saito (U.S. 2009/0032771). 
With regard to claim 39, Klasen-Memmer et al. teaches the above liquid crystal composition but does not teach a compound selected from formulae L-1 to L-12.
However, Saito ‘771 teaches a liquid crystal composition having a negative dielectric anisotropy that includes two components, wherein the first component is at least one compound selected from the group of compounds represented by formula (1), and the second component is at least one compound selected from the group of compounds represented by formula (2) [0011] wherein formula (1) is the following:

    PNG
    media_image46.png
    123
    388
    media_image46.png
    Greyscale
[0011] wherein R1 and R2 are alkyl or alkoxy having 1 to 12 carbons, s is 0 or 1, Z1 is a single bond, and X1 and X2 are fluorine or chlorine [0011]. When s is 0, formula (1) is equivalent to formulae L-1 to L-3 of instant claim 39 when R is an alkyl radical having 1 to 12 C atoms in which one CH2 group is optionally replace by –O-, (O) is an oxygen atom or a single bond, and alkyl is an alkyl radical having 1-6 C atoms. Saito ‘771 also teaches compound (1) increases the absolute value of the dielectric anisotropy [0041]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify .
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klasen-Memmer et al. (U.S. 2003/0222245) as applied to claim 22 above, and further in view of Klasen-Memmer et al. (U.S. 2006/0124896).
With regard to claim 42, Klasen-Memmer ‘245 teaches the above liquid crystal composition but does not teach a compound of formula In.
However, Klasen-Memmer ‘896 teaches a liquid-crystalline medium based on a mixture of polar compounds having negative dielectric anisotropy, which comprises at least one compound of the formula (I) [0001] with particularly preferred media comprising one or more compounds of the following formula Ia [0049-0050]:

    PNG
    media_image47.png
    108
    304
    media_image47.png
    Greyscale
 [0049] wherein alkyl denotes a straight-chain alkyl radical having 1-6 C atoms [0053-0054] which is equivalent to formula In of instant claim 42 when R11 is a straight-chain alkyl radical having 1-5 C atoms, i is 0, R12 is hydrogen, and R13 is halogen. Klasen-Memmer ‘896 also teaches the mixtures according to the invention exhibit very favourable values for the capacitive threshold, relatively high values for the holding ratio and at the same time very good low-temperature stability as well as very low rotational viscosities [0031]. Therefore, it would have been obvious to one of ordinary skill in the art the time the invention was made to modify the composition of Klasen-Memmer ‘245 in order to exhibit very favourable .
Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. Applicant argues regarding the double patenting rejections over U.S. 9,005,720, U.S. 9,005,721, U.S. 9,347,002, U.S. 10,214,692, U.S. 10,214,691, and U.S. 10,400,169, none of the patents have claims directed to a liquid crystal medium with the combination of very specific compounds as claimed. No claim of any of the patents makes the particular combination as claimed.
The Examiner respectfully disagrees. Each of the cited patents recite open claim language “comprising”. Therefore, any and all combinations of the recited compounds are part of the patented inventions which encompass the instantly claimed medium having compounds of formula I-73 (elected species CCOY-3-02) and formula T-2.
Applicant argues regarding the 103(a) rejections over Bernatz and/or Bremer and/or Klasen-Memmer ‘337 and/or Klasen-Memmer ‘245 all as evidenced by Saito and Kato, Klasen-Memmer ‘245 further in view of Bernatz, Klasen-Memmer ‘245 further in view of Saito ‘771, and Klasen-Memmer ‘245 further in view of Klasen-Memmer ‘896, the claim amendments whereby the combination of compounds required in the LC medium is highly specified. The cited references in any combination fail to direct one of ordinary skill in the art to a liquid crystal medium with the specifically selected combination of very specific compounds as claimed. It is submitted that the combined teachings of any of the cited references in any combination fail to render the claimed invention obvious to one of ordinary skill in the art.
as evidenced by Saito and Kato. The primary references all teach the claimed elected species CCOY-3-02 (formula I-73) and formula T-2 as suitable components for the sought inventions. Saito teaches the beneficial properties of Applicant’s elected species CCOY-3-02 (formula I-73) [0025] and [0040] and formula T-2 [0025] and [0040] and Kato also teaches the beneficial properties of Applicant’s formula T-2 [0060]. Therefore, one of ordinary skill in the art would be motivated to choose/combine the claimed compounds based on the overall teachings of Bernatz and/or Bremer and/or Klasen-Memmer ‘337 and/or Klasen-Memmer ‘245 and the beneficial properties known in the art as evidenced by Saito and Kato.
Due to the amendment of instant claims 45-48, the 112 second paragraph rejection has been withdrawn.
Applicant’s arguments with respect to the 112 second paragraph rejection have been fully considered and are persuasive.  The 112 second paragraph rejection of claims 22-24, 27, and 35-48 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722